DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 are pending as amended on 1/5/21.
No new grounds of rejection are set forth below. For this reason, the present action is properly made final. Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claim Rejections - 35 USC § 103
Claims 1-7 and 9-11 stand rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al (US 2016/0009862) in view of Park et al (KR 20160059097; included machine translations from EPO (for translated text, which is of better quality than the KIPO translation) and KIPO (for references to structures) are cited herein) and Odian et al (Principles of Polymerization, Copyright © 1991. pp 19-23 and 141-149. John Wiley & Sons, Inc.; EBSCO Publishing: eBook Collection (EBSCOhost) - printed on 9/28/2020). The reasons are as previously set forth in the action mailed 10/5/2020.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The reasons for allowance are discussed in paragraphs 31-46 of the action mailed on 10/5/2020.

Response to Arguments
Applicant's arguments filed 1/5/2021 have been fully considered.
Applicant argues (pp 10-11) that the rejections under 35 USC 112(b) have been overcome in light of the amendments. The examiner agrees and the rejections have been withdrawn.
With regard to the rejection under 35 USC 103:
Applicant argues (pp 12-14) that Jeon and Park are directed to different polymers: Jeon teaches a polyimide copolymer comprising OH groups (which, when subjected to heat treatment, forms a polyimide-polybenzoxazole copolymer), but does not teach a crosslinking monomer as disclosed in Park. Park teaches a polyimide prepared utilizing BTC as a crosslinking monomer, but does not teach polybenzoxazole units as taught in Jeon. Applicant argues that, in view of these differences between the two references, one would not have expected success in modifying Jeon to include the BTC monomer from Park, and would not have been motivated to modify Jeon’s polyimide-based block copolymer by including Park’s BTC crosslinking monomer.
Applicant’s argument has been fully considered. 
However, Jeon and Park are both directed to the same types of polymers utilized in the same types of applications (transparent polyimide films for flexible substrates). In particular: Jeon teaches a transparent polyimide copolymer film utilized as a flexible substrate requiring excellent mechanical properties, thermal stability and optical properties [0154, 0157]. Park teaches that transparent polyimide films are attracting attention as next-generation materials that can replace glass materials with base and 
Furthermore, both Jeon and Park teach improving the properties of a polyimide polymer formed from reaction of diamines and dianhydrides by incorporating a small amount of an additional monomer. In particular: Park teaches achieving birefringence improvement in a polyimide by including a small amount of crosslinking monomer (see EPO text page 3 and KIPO p 3, formula 1-2), and teaches that the in-plane orientation of the polymer main chain is suppressed by the crosslinking material (EPO, p 22, first paragraph). Jeon discloses that by introducing a small amount of polybenzoxazole repeating unit into polyimide (i.e., by including a small amount of hydroxy-diamine monomer in the diamine component), a metal or semi-metal oxide/nitride film may be deposited without surface wrinkles [0155-6], [0053-67]. 
 Given that Jeon and Park both disclose improvements to polyimide polymers by including small amounts of a particular monomer (hydroxy-diamine and crosslinking, respectively), and given that the disclosures of both Jeon and Park are drawn to transparent flexible substrates, there is reasonable basis to conclude that it would have been within the level of skill in the art to improve a polyimide polymer by combining the improvement in Jeon and the improvement in Park (i.e., by including both a small amount of Jeon’s hydroxy-diamine monomer and a small amount of Park’s crosslinking monomer in the same polyimide polymer, as set forth in the rejection of record), and that one would have had a reasonable expectation of success in doing so. 
Therefore, Applicant’s arguments that Jeon and Park are directed to different polymers is unpersuasive because both references are directed to polyimides, and both 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346.  The examiner can normally be reached on Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RACHEL KAHN/           Primary Examiner, Art Unit 1766